Colt, J.
A conspiracy to cause it falsely to appear of record that a certain person is lawfully married to one of the parties, and to obtain for that purpose from a justice of the peace a false certificate of marriage, duly recorded, by means of false personation and false representations, followed by false assertions of other parties to the conspiracy that they were present as wit*57nesses to the ceremony, with intent to injure and prevent such person from contracting any other marriage, is an indictable offence.
The indictment here alleges such a conspiracy with sufficient formality. The main purpose, with the means agreed to be employed in its accomplishment, make the agreement of the parties, to do the things charged by concerted action, criminal. It is not always essential that the acts contemplated should constitute a criminal offence, for which, without the element of conspiracy, one alone could be indicted. It is the combination of two or more to do something unlawful, either as a means or as an ultimate end, which constitutes the crime; and many acts not punishable by indictment have been held to come within this definition. It is said to be sufficient if the end proposed, or the means to be employed, are by reason of the power of the combination, particularly dangerous to the public interests, or particularly injurious to some individual, although not criminal. Thus a conspiracy to cheat by false pretences without false tokens, when a cheat by such pretences by one person was not punishable, was held indictable in Commonwealth v. Boynton, cited in Commonwealth v. Hunt, Thach. Crim. Cas. 609, 640. So it is an indictable conspiracy for a man and woman to marry by the use on the part of the man of the name of another, for the purpose of raising a specious title to the estate of the person whose name is assumed; and it is for the jury to say whether there was an intention to do a future injury to him. The King v. Robinson, 1 Leach, (4th ed.) 37. And so to persuade a young woman, by false representations, to leave the protection of her parents’ house with a view to facilitate her prostitution; Rex v. Grey, 9 How. State Trials, 127; or to procure by false means "he recognition upon the stock exchange of stock in a company not genuine ; The Queen v. Aspinall, 1 Q. B. D. 730; or to secure the election of certain persons as directors of an insurance company by issuing false policies. State v. Burnham, 15 N. H. 396. See also Commonwealth v. Hunt, 4 Met. 111.
It is charged that the main purpose of the defendants in this case was to cause a marriage between certain parties falsely to appear of record. This, if successful, would directly tend to impair the value of a public record, necessary for the security of *58the marriage relation, and the protection of the important rights arising therefrom and, if this were the only charge made, the prosecution might well be maintained, within the rule above stated. But the corrupt agreement in this case embraces the unlawful means which were to be used, as well as the unlawful end to be attained.
It is, among other things, averred in substance that the defendants, with intent as above stated, and with further ir tent to defraud, unlawfully conspired together that one of them should give notice of an intended marriage to the city registrar, falsely representing himself to be one of the parties named therein, and should obtain the certificate of notice required in such cases; and that thereupon another of the defendants, who was a justice of the peace, should falsely issue a marriage certificate, to be delivered for record and to be recorded by the city registrar, as a true certificate of an actual marriage.
It is well established that, when an unlawful conspiracy is entered into, all acts done by any of the parties in pursuance of the combination, although done separately and apart from the others, are in law the acts of all. Commonwealth v. O'Brien, 12 Cush. 84. All the defendants would be criminally liable for the criminal act or acts of any one or more of the conspirators, and it is enough to support the prosecution if any one act contemplated is of this description.
The statutes provide that the record of a marriage kept by the person before whom the marriage is solemnized, or by the clerk or registrar of any city or town, shall be received in all courts as presumptive evidence of such marriage. Gen. Sts. c. 106, § 21; c. 21, § 6. They further provide that whoever falsely makes or utters a public record, or a certificate of a justice of the peace or other public officer, in relation to a matter wherein such certificate may be received as legal proof, with intent to injure or defraud any person, shall be punished, in like manner as the making and uttering a forged instrument is punished. Gen. Sts. c. 162, §§ 1, 2.
It cannot be doubted that the making and issuing a false certificate of marriage by a justice of the peace, if not indictable, would at least justify impeachment and removal from office and it is enough to support this indictment that one- of the acts *59contemplated as a means by these defendants would lead to such a result.
The defendants’ exceptions to the admission and rejection of evidence at the trial are not well taken.
The conspiracy alleged necessarily required proof of the false and fraudulent character of the record, which is at most only presumptive proof of the marriage. Gen. Sts. c. 106, § 21. Richardson was, therefore, properly allowed to state that he was never married to the person named, and that no marriage ceremony was ever performed between him and her. Commonwealth v. Norcross, 9 Mass. 492.
There is nothing to show that the government witness Douglass was not properly allowed to state the conversations had with one of the defendants, involving, by way of admission, the guilt of others. The order in which testimony is adduced is largely in the discretion of the court; and whether a prima facie case had then been made out against the parties to be affected or not, it is enough that upon the whole case, independently of the evidence objected to, there was sufficient to justify the inference that they were parties to the conspiracy. For the same reasons the letter written by Marshall under a feigned name was properly admitted, upon the offer of evidence subsequently produced that it was written by him. The contents of the letter were admissible as showing a corrupt motive on the part of the writer nd as an admission that there was no legal marriage.
The letter to the defendant Marshall from his housekeeper, produced and admitted on his cross-examination to have been received in Montreal, advising him for the purpose of this case to disguise himself, in view of the fact that the writer was intimately acquainted with his affairs, was properly admitted in evidence as showing Marshall’s relation to the case and his means of information.
The court gave full instructions, not excepted to, on all the questions of law involved in the case. The instructions requested, so far as they were refused, were properly refused. The fact that Richardson had lived with the defendant Waterman and had held her out as his wife, would not make the purpose of the alleged conspiracy less criminal and unlawful There was evidence sufficient to support the indictment.

Exceptions overruled.